DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/8/2021, the Interview conducted on 6/6/2022, and the Remarks and Amendments filed on 6/9/2022. Acknowledgment is made with respect to a claim to priority to European Patent Application No. 19195000.5 filed on 9/2/2019 and to PCT Application PCT/EP2020/007403 filed on 8/27/2020.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a data interface configured to” in claim 23 and its dependents1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Reasons for Allowance

Claims 19-38 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 19, 26, and 37

Initializing first parameters of a VGP using a positive definite matrix-valued slack parameter, iteratively modifying the first parameters to increase or decrease an objective function comprising an expected log-likelihood for each of at least a subset of the training data items under a respective Gaussian distribution with a predictive variance depending on the slack parameter, and the slack parameter is equal to an inverse of a covariance matrix for the set of inducing variables, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  Further, Van Der Wilk (“Learning Invariances using the Marginal Likelihood”) discloses a variational inference scheme for Gaussian processes containing invariances described by a sampling procedure, but fails to disclose initializing first parameters of a VGP using a positive definite matrix-valued slack parameter, iteratively modifying the first parameters to increase or decrease an objective function comprising an expected log-likelihood for each of at least a subset of the training data items under a respective Gaussian distribution with a predictive variance depending on the slack parameter, and the slack parameter is equal to an inverse of a covariance matrix for the set of inducing variables, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.

Specifically, the closest prior art of record Salimbeni et al. (“Doubly Stochastic Variational Inference for Deep Gaussian Processes”) discloses a method for inference in Deep Gaussian models, but fails to disclose initializing first parameters of a VGP using a positive definite matrix-valued slack parameter, iteratively modifying the first parameters to increase or decrease an objective function comprising an expected log-likelihood for each of at least a subset of the training data items under a respective Gaussian distribution with a predictive variance depending on the slack parameter, and the slack parameter is equal to an inverse of a covariance matrix for the set of inducing variables, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  Further, Van Der Wilk (“Learning Invariances using the Marginal Likelihood”) discloses a variational inference scheme for Gaussian processes containing invariances described by a sampling procedure, but fails to disclose initializing first parameters of a VGP using a positive definite matrix-valued slack parameter, iteratively modifying the first parameters to increase or decrease an objective function comprising an expected log-likelihood for each of at least a subset of the training data items under a respective Gaussian distribution with a predictive variance depending on the slack parameter, and the slack parameter is equal to an inverse of a covariance matrix for the set of inducing variables, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.

	Applicants arguments and amendments, filed on 6/9/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification is withdrawn.

	Applicants arguments and amendments, filed on 6/9/2022, with respect to the 35 USC § 112(b) rejection of claims 19-38 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 19-38 is withdrawn.

	Applicants arguments and amendments, filed on 6/9/2022, with respect to the 35 USC § 101 rejection of claims 19-38 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 19-38 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a data interface configured to” in claim 23 and its dependents in at least Figure 7 and Page 23, paragraph 2 of the originally filed specification, and all of the data interface appears to be a generic processing element implemented in hardware.